Citation Nr: 1724237	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from October 2001 to May 2002 and from June 2004 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  

In a June 2013 decision, the Board determined that the issue of entitlement to a TDIU was raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 446 (2009) in conjunction with a claim for entitlement to an increased rating for a left shoulder disability.  Both issues were remanded by the Board at that time for further development.  

In an August 2015 decision, the Board granted an initial disability rating of 30 percent for a left shoulder disability and denied an increased rating greater than 30 percent for the left shoulder disability during the entire appeal period.  The Board also remanded the issue of entitlement to a TDIU for referral to the Director of Compensation and Pension for extraschedular consideration.  The claim is now returned to the Board for consideration.


FINDINGS OF FACT

1.  The Veteran does not meet the schedular criteria for a TDIU.

2.  The Veteran's service-connected left shoulder disability is not shown by the competent evidence of record to result in an inability to obtain or maintain substantially gainful employment so as to warrant a TDIU on an extraschedular basis.




CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In this case, the Veteran was not provided notice complying with the VCAA prior to adjudication of the issue of entitlement to a TDIU.  However, the Board finds such failure is not prejudicial to the Veteran.  In this regard, the TDIU claim has been deemed as reasonably raised as part of an increased rating claim which had been appealed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  After the issue was raised, the Board remanded the claim for further development.  The Veteran was notified of the laws and regulations necessary for a grant of a TDIU through the November 2014 Supplemental Statement of the Case (SSOC).  The notice letter accompanying the SSOC indicated the Veteran had the opportunity to respond to the SSOC.  The Veteran was provided an opportunity to submit a formal TDIU claim in order to present his employment history, and in July 2013, he filed a formal claim.  Thus, despite the error, the adjudication was nevertheless "essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In addition, the Veteran was provided with VA examinations in January 2008, July 2010, and January 2014 which assessed the severity of the Veteran's service-connected left shoulder disability and its impact on his employability.  Additionally, the Veteran's claim was referred to the Director of Compensation and Pension for a determination as to entitlement to a TDIU on an extraschedular basis and an opinion was provided by the Director in April 2016.  Accordingly, the Board finds that VA's duty to assist the Veteran has been met.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that he is unable to work as a result of his service-connected left shoulder disability.  He reported that he stopped working as a service technician for a phone company in December 2013 due to his inability to lift his left arm over his head or carry more than 10 pounds.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Service connection is in effect for a left shoulder (minor extremity) strain status post left shoulder surgery for labral tear, rated as 30 percent disabling.  As the Veteran's single service-connected disorder is not rated as 60 percent or greater, the schedular percentage criteria for TDIU are not met.  38 C.F.R. § 4.16(a). 

When a veteran's service-connected disabilities do not meet the schedular requirements of 38 C.F.R. § 4.16(a) and there is evidence that a veteran is unemployable by reason of service-connected disabilities, VA must consider whether the evidence of record warrants referral to the Director of Compensation and Pension Service for entitlement to a total rating for compensation purposes based upon individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, in this case the Veteran's claim was referred to VA's Director of Compensation and Pension Service, and in an April 2016 letter, the Director issued an opinion on the issue of whether entitlement to a TDIU was warranted on an extraschedular basis.

In a September 2006 VA examination, the Veteran reported that he worked as a service technician for a phone company.  He stated that his left shoulder pain caused him to take twice as long to complete a task.  He also noted difficulty with overhead use and lifting more than 25 pounds.  The examiner opined that the Veteran's left shoulder disability caused functional impairment in that the Veteran had difficulty with overhead use and lifting more than 25 pounds due to left shoulder pain.  

In April 2007, the Veteran underwent another VA examination.  The Veteran stated that he was working full-time as a service technician.  He reported difficulty with overhead use and lifting more than 20 pounds due to left shoulder pain.

A January 2008 VA examination report notes the Veteran's complaints of difficulty with overhead use of the left arm and lifting more than 15 to 20 pounds due to left shoulder pain.  He indicated that he was working as a service technician.

In July 2010, the Veteran underwent another VA examination.  He reported difficulty with overhead use of the left shoulder and reported that he could not lift more than 5 to 10 pounds without pain.  He stated that he experienced constant moderate pain in the left shoulder and was not able to do his job as a service technician.  

VA treatment records from 2007 through 2016 reflect complaints of and treatment for left shoulder pain.  In January 2007, the Veteran reported that he had difficulty with repetitive use and at the end of a long day or a series of days.  A December 2007 record notes that the Veteran stated that he has worked for for a company since his discharge from service, and that the company made special arrangements for work as needed with flares, including unpaid time off when symptoms were severe.  He noted that he had often required reassignment to less strenuous work.  In March 2008, the Veteran stated that he had been missing work.  He brought in a W2 form to document his decrease in income of almost $15,000 from 2006 to 2007.  In September 2008, the Veteran stated that he had difficulty performing overhead activities of daily living and most of his work-related duties due to his left shoulder disability.  A March 2009 record notes the Veteran's reports of pain with climbing up and down utility poles.  He indicated that he was installing high speed internet.  In October 2009 and November 2009, the Veteran stated that he was taking Vicodin which was helpful when he was not working, but that the pain was unmanageable when he went back on the job.  

In a July 2012 Disability Benefits Questionnaire (DBQ), R. A. Pannettieri, M.D., found that the Veteran was "unable to perform the duties of his job."  In an accompanying letter, also dated in July 2012, Dr. Pannettieri stated that he had to "excuse [the Veteran] from work to recover from episodes of continuous pain on multiple occasions."  In a December 2012 letter, Dr. Pannettieri noted that the Veteran recently had an episode of shoulder dislocation while at work, and that he had to excuse the Veteran from work to recover.  After one day of performing his normal duties he could not use his left arm at all, and Dr. Pannettieri had to excuse him from work for three more days to recover.  Dr. Pannettieri noted the Veteran's report that he was in the process of being written up and possibly suspended without pay for being unable to perform his job functions and at the speed in which the company set for his job position.  He indicated that, if he continued to fail to meet their requirements on a prolonged basis, he could be terminated.  He explained that he had worked for the company since 2000 and was able to perform his job functions in the time allotted with no physical problems until his return from active duty in February 2005.  The Veteran expressed a need to change his career due to his continuing episodes of pain and physical limitations due to his service-connected left shoulder disability.  Dr. Pannettieri concluded that the Veteran would benefit from "a career change in which he does not need to use his left arm/shoulder in the current manner that causes him pain or require him to use it in such a manner that may possibly cause him to unintentionally harm himself or others due to his inability to lift."

A June 2013 VA treatment record notes the Veteran's report that his job as a service technician was "going slower."  He indicated that he could not carry the ladder or do his duties as proficiently as he could before.  He noted that he was forced to take five days off in April because a customer complained.  He stated that he still had his employment and did not fear being fired.  A July 2013 record notes that the Veteran worked as a service technician since completing high school until military service and thereafter, and that he was recently suspended indefinitely from work.

In a July 2013 form claim for TDIU, the Veteran reported that he worked for a communications company as a service technician on a full-time basis from May 2000 through July 2013.  He stated that he had lost "many" days of work due to illness.

An October 2013 VA treatment record reveals that the Veteran reported that he worked installing high speed internet, and that the position involved a lot of climbing and lifting which he had difficulty performing due to chronic joint pain in the left shoulder and low back.  The Veteran noted that he was attempting to renegotiate his work responsibilities.

In January 2014, the Veteran underwent another VA examination.  After performing a physical examination, the VA examiner opined that the Veteran's left shoulder disability impacted his ability to work, as he would not be able to do a physical job requiring use of the left upper extremity.  The examiner noted, however, that the Veteran would be able to do a sedentary type job, as he is right-handed and the service-connected disability limited the left shoulder range of motion only.

A January 2014 report of contact reflects that the Veteran called to inform VA that he no longer worked for his former employer, effective December 29, 2013.

VA treatment records from December 2014, February 2015, and May 2015 reflect that the Veteran reported that he was not working.  In November 2015, the Veteran stated that he was working at a different communications company.  Another November 2015 record indicates that the Veteran was unable to work for the prior four days due to depression and difficulty falling asleep.  A February 2016 record reflects that the Veteran was working for a cable company.  He stated that his goal was to quit his job at another company within the month and find work as an electrician.  He noted that he also had an opportunity to work with his brother.  Another February 2016 record reflects that the Veteran worked seven days per week "doing cables."  He reported that he just graduated from electrician school and that his goal was to stop working for the cable company.  A March 2016 record reflects that the Veteran was no longer working and was looking for a new job and trying to finish electrical school.  Another March 2016 record reveals that the Veteran started a new job in the electrical field which involved a lot of overhead pulling of wires.  He noted that he started experiencing more pain at night since starting that work.  An April 2016 record reveals that the Veteran got a new job which required three weeks of training.  He noted that the job did not require any overhead lifting or pulling, and that it was "more IT work."  In June 2016, the Veteran reported that he was still working toward getting a job and that he had been through training.  A July 2016 record notes that the Veteran reported that he recently started a new job.

In an April 2016 memorandum, the Director of Compensation and Pension Services opined that "[n]one of the available evidence supports the Veteran's contention that his service connected disability prevents employment."  The Director's opinion was based upon a comprehensive review of the pertinent evidence in the claims file and noted the Veteran's left shoulder symptoms.  The Director also observed that none of Dr. Pannettieri's statements indicate that the Veteran was unemployable due to his left shoulder condition.  Dr. Pannettieri only reported that the Veteran was unable to continue his last job due to his left shoulder disability.

The Board finds that the Veteran's service-connected left shoulder disability has not been shown to preclude employment consistent with his education and occupational experience.  Indeed, the most recent medical evidence suggests that the Veteran is currently working.  The evidence shows that the Veteran can no longer work in his previous position as service technician, and the Veteran's employment history reflects that the majority of his work experienced has been in that field.  However, while the Veteran may not be able to work as a service technician or in a similar position, which certainly limits his employment opportunities, the evidence does not reflect that he is precluded from securing employment in a sedentary job which does not require using the left arm overhead or heavy lifting.  The Board acknowledges the private opinion from Dr. Pannettieri which details the difficulties that the Veteran experienced in his job.  The Board also recognizes Dr. Pannettieri's opinion that the Veteran was unable to perform the duties of his job and that he would benefit from a career change in which he would not need to use his left arm/shoulder in a manner that caused him pain.  However, Dr. Pannettieri did not state that the Veteran was unemployable due to his left shoulder disability, only that the Veteran could not perform his particular job or a job with similar physical requirements of left arm use.  Also, the January 2014 VA examiner found that the Veteran was able to do a sedentary type job.  

There is no probative medical evidence of record which states that the Veteran's left shoulder disability prevents him from securing or following a substantially gainful occupation.  Although the evidence reveals that the Veteran has some restrictions in his ability to use his left arm overhead and perform heavy lifting, the medical evidence of record does not reflect that these restrictions render him unable to secure substantially gainful employment.

A total rating for compensation purposes based upon individual unemployability is granted only when it is established that a service-connected disability is so severe as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.  While the Veteran's service-connected left shoulder disability may have a negative effect on his employability, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The evidence of record does not demonstrate that the Veteran's service-connected left shoulder disability precludes him from securing or following any type of substantially gainful occupation. 

As the competent medical evidence of record does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected left shoulder disability, a total rating for compensation purposes based upon individual unemployability is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for TDIU, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).





ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


